

113 S1673 IS: Early Childhood Care and Education Workforce Improvement Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1673IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Franken introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo help States develop and improve the qualifications and
		  training of their early childhood educator workforce.1.Short
			 titleThis Act may be cited as
			 the Early Childhood Care and Education
			 Workforce Improvement Act.2.PurposeThe purpose of this Act is to help States
			 build their capacity to train, credential, fairly compensate, and retain a
			 highly qualified early childhood care and education workforce.3.DefinitionsIn this Act:(1)ChildThe
			 term child means a child—(A)who is age 5 or
			 younger; or(B)who has not yet
			 entered kindergarten.(2)Early childhood
			 care and education programThe term early childhood care
			 and education program means—(A)any program or
			 provider, regardless of setting or funding source, that provides early care and
			 education for children, including any program operated by a child care center
			 or in a family child care home;(B)any preschool
			 program funded by the Federal Government, a State, or a local educational
			 agency; or(C)an Early Head
			 Start program or Head Start program.(3)Early childhood
			 educatorThe term early childhood educator means an
			 individual who works in an early childhood care and education program that is
			 State-licensed or State-regulated and who is—(A)a center-based or
			 family child care provider;(B)an infant or
			 toddler specialist;(C)an early
			 intervention specialist or early childhood special educator;(D)a Head Start or
			 Early Head Start teacher or teacher assistant;(E)a preschool
			 teacher, other teacher, or teacher assistant; or(F)a provider of training or technical assistance.(4)Early Head StartThe term Early Head Start means an Early Head Start program supported under section 645A of the Head Start Act (42 U.S.C. 9840).(5)Early learning
			 guidelinesThe term early learning guidelines means
			 a set of standards or guidelines that—(A)describe what all
			 children should know and be able to do;(B)are appropriate
			 for each age group (such as infants, toddlers, and preschoolers), for English
			 learners, and for children with disabilities or developmental delays;(C)cover all areas
			 of child development and early learning related to the essential domains of
			 school readiness, including cognitive, social, emotional, and physical
			 development, and approaches to learning; and(D)are universally
			 designed and developmentally, culturally, and linguistically
			 appropriate.(6)Head StartThe term Head Start means the Head Start program supported under the Head Start Act (42 U.S.C. 9831 et seq.).(7)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).(8)Quality rating
			 and improvement systemThe term quality rating and improvement
			 system means a tiered quality rating system for early childhood care and
			 education programs, which shall—(A)contain multiple
			 quality rating levels that build on each other, leading to nationally recognized standards of program quality;(B)appropriately
			 assess the quality of early childhood care and education programs in the State;(C)build on
			 licensing standards and other State regulatory standards for such programs;(D)be designed to
			 improve the quality of different types of early childhood care and education
			 programs;(E)describe the
			 quality of early childhood care and education programs;(F)build the
			 capacity of State early childhood care and education programs and communities
			 to promote parents' and families' understanding of the State's early childhood
			 care and education programs and the ratings of the programs in which the child
			 is enrolled; and(G)provide financial incentives and other supports to early childhood care and education programs to
			 achieve and sustain higher levels of quality.(9)SecretariesThe
			 term Secretaries means the Secretary of Education and the
			 Secretary of Health and Human Services.(10)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the United States
			 Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
			 Mariana Islands.4.Program
			 authorizedFrom the amounts
			 made available under section 11, the Secretaries, in accordance with the
			 interagency agreement described in section 10, are authorized to award grants,
			 on a competitive basis, to States having applications approved under section 5,
			 to enable such States to implement and administer the activities and
			 initiatives described in section 6.5.Applications(a)In
			 generalEach State desiring a grant under this Act shall submit
			 an application to the Secretaries at such time, in such manner, and accompanied
			 by such information as the Secretaries may reasonably require.(b)ContentsEach
			 application submitted under subsection (a) shall include the following:(1)A demonstration
			 of an existing comprehensive early childhood educator professional development
			 system in the State, or a plan for developing such a system that—(A)is developed in
			 collaboration with—(i)the
			 State Advisory Council on Early Childhood Education and Care designated or
			 established under section 642B(b)(1)(A) of the Head Start Act (42 U.S.C.
			 9837a(b)(1)(A)), where applicable;(ii)an
			 administrator of a State lead agency (as described in section 658D of the Child
			 Care and Development Block Grant Act of 1990 (42 U.S.C. 9858b));(iii)the State
			 Director of Head Start Collaboration appointed or designated under section
			 642B(a)(3)(A) of the Head Start Act (42 U.S.C. 9837b(a)(3)(A));(iv)the State
			 educational agency (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801));(v)institutions of
			 higher education that award a degree in early childhood education; and(vi)early childhood
			 education professional organizations;(B)uses available
			 early childhood care and education workforce data, such as the percentage of the
			 early childhood educators who hold a license or certificate in early childhood
			 care and education, in order to assess and provide resources for  the State’s early childhood care and
			 education workforce needs; and(C)coordinates with
			 the State higher education agency (as defined in section 103 of the Higher
			 Education Act of 1965 (20 U.S.C. 1003)), institution of higher education
			 accrediting agencies or associations, 2- and 4-year institutions of higher
			 education that award a degree in early childhood education, and other
			 organizations or agencies with expertise in early childhood educator
			 preparation that provide the formal education and training necessary to—(i)encourage the
			 establishment or expansion of credit-bearing opportunities that recognize prior
			 learning and expertise;(ii)make higher
			 education in early childhood education more accessible for working adult
			 learners by offering postsecondary education courses at accessible times and
			 locations and providing support to adult learners, especially adult learners
			 who are low-income individuals or dual language learners;(iii)develop
			 articulation agreements between 2- and 4-year public and private institutions
			 of higher education; and(iv)expand the
			 number of degree programs in early childhood education that meet
			 nationally recognized standards for the preparation of early childhood
			 educators.(2)A description of
			 how the State will—(A)adopt
			 professional standards and competencies for early childhood educators based on nationally recognized standards for professional preparation of early childhood educators;(B)develop career
			 pathways and link opportunities to career pathways for early childhood
			 educators, toward continuous and incremental improvement of the early childhood
			 educator workforce;(C)target funds to
			 the highest need areas, which shall be determined based on—(i)the
			 level of access to high-quality, affordable early childhood care and education
			 programs;(ii)the percentage
			 of children living in poverty; and(iii)the percentage
			 of early childhood educators with degrees and other credentials in early
			 childhood education;(D)engage rural
			 communities in participating in early childhood educator workforce improvement
			 activities and how the State will provide technical assistance in rural
			 communities to address unique barriers to the implementation of early childhood
			 educator workforce programs; and(E)establish or
			 enhance compensation and retention initiatives that reward and help retain
			 early childhood educators who achieve a degree in early childhood education to
			 work in a non-school early childhood education program, and to the extent
			 feasible, have parity of compensation with public school elementary teachers in
			 the same geographic area.6.State use of
			 funds(a)In
			 generalA State that receives a grant under this Act shall ensure
			 that grant funds will be used to support services for early childhood educators
			 and early childhood care and education programs across all early childhood age
			 groups, such as infants, toddlers, and preschoolers.(b)Reservation of
			 fundsA State that receives a grant under this Act shall use not
			 more than 5 percent of the grant funds for the administration and provision of
			 technical assistance needed to carry out the initiatives and activities
			 described in subsections (c), (d), and (e), collectively.(c)Required
			 activities(1)In GeneralA State that receives a grant under this Act shall use
			 grant funds to carry out the following:(A)Providing
			 scholarships for tuition, fees and materials, and support, including college
			 counseling, paid substitutes, and release time, to early childhood educators or
			 individuals who are preparing to be early childhood educators to enable such
			 individuals to earn—(i)a child
			 development associate credential; or(ii)an associate or
			 baccalaureate degree in early childhood education, or a closely related field
			 (as determined by the Secretary).(B)In a State with a
			 quality rating and improvement system, enhancing and expanding coaching, mentoring,
			 and other professional development to help early childhood care and education
			 programs improve at least 1 level on the State's quality rating and improvement
			 system.(C)Providing ongoing
			 professional development opportunities for early childhood educators that
			 relate to—(i)the specialized
			 knowledge and skills of early childhood educators for working with different ages and levels of development of children
			 (including infants, toddlers, and preschoolers);(ii)the State’s early learning guidelines;(iii)high-quality
			 teacher-child interactions;(iv)cultural
			 competence for working with a diversity of children and families;(v)dual language
			 learners;(vi)children with
			 disabilities, as described in parts B and C of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1411 et seq. and 1431 et seq.);
			 and(vii)engaging and
			 partnering with parents and families.(D)Encouraging
			 cross-sector training opportunities for teachers and staff working in Head
			 Start, Early Head Start, child care, early intervention programs, infant and
			 early childhood mental health programs, home visiting programs, and
			 State-funded prekindergarten and preschool programs that receive funds under
			 title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301
			 et seq.), where applicable.(E)Expanding the
			 number of early childhood educators who are trained
			 to work with infants and toddlers.(2)PriorityIn using grant funds received under this Act, a State shall give priority to using such funds to  carry out the activities described under subparagraph (A) of paragraph (1).(d)Permissible
			 uses of fundsA State that receives a grant under this Act may
			 use grant funds to—(1)support directors of early childhood care and education
			 programs in the areas of program management and leadership, adult learning to
			 support staff development, and child development; and(2)expand the number of early childhood educators who have experience in providing professional development, coaching, mentoring, or consultation to early childhood educators about working with infants, toddlers, and their families.(e)ReportsA
			 State that receives a grant under this Act shall submit an annual report to the
			 Secretaries at such time, in such manner, and containing such information as
			 the Secretaries may require, including, at a minimum, the following:(1)In the case of a
			 State that has a quality rating and improvement system, any evidence of an
			 increase in the number of early childhood care and education programs
			 participating in the State’s quality rating and improvement system,
			 that—(A)have improved at
			 least 1 level on the State's quality rating and improvement system; and(B)received
			 coaching, mentoring, scholarships for postsecondary education, or other technical assistance related to professional knowledge and skills to improve quality as
			 described under subsection (c)(1).(2)The number of
			 scholarships provided by the State, as described under subsection (c)(1)(A),
			 disaggregated by—(A)whether the
			 scholarships support the pursuit of—(i)a
			 child development associate credential;(ii)an
			 associate degree in early childhood education, or a closely related field (as
			 determined by the Secretary); or(iii)a
			 baccalaureate degree in early childhood education, or a closely related field
			 (as determined by the Secretary);(B)the race, gender,
			 annual income, and native language of the individual receiving such
			 scholarship;(C)in the case of a
			 scholarship recipient who is, at the time the scholarship is awarded, working
			 as an early childhood educator—(i)the
			 age of the children with whom the early childhood educator works;(ii)the type of
			 early childhood care and education program setting in which the early childhood
			 educator works, and the percentage of children in such program setting who are—(I)eligible for Early Head Start or Head Start; or(II)receiving child care services for which financial assistance is provided in accordance with the Child Care and Development Block Grant of 1990 (42 U.S.C. 9858 et seq.); and(iii)the number of
			 years that the early childhood educator has worked in the field of early
			 childhood education prior to receiving such scholarship; and(D)the number of
			 scholarship recipients who are working in the field of early childhood
			 education 2 years after receiving a credential or degree described in
			 subsection (c)(1)(A), whether such recipient is—(i)working in the same early childhood care and education program;(ii)in a different early childhood care and education program; or(iii)in  the same role or in a different role within the field of early childhood
			 education.(3)Data describing
			 the professional development activities offered to early childhood educators,
			 including information about such activities relating to the categories
			 described in clauses (i) through (vii) of subsection (c)(1)(C), as
			 appropriate.(4)Data describing
			 the cross-sector training opportunities provided, as described in subsection
			 (c)(1)(D), including—(A)the primary role of professionals who participated in a
			 cross-sector training;(B)the primary setting in which such professionals work;(C)the topic of the training; and(D)the sources of funding for the training.(5)If applicable,
			 evidence of an increase in the number of early childhood educators working with—(A)infants and toddlers;(B)children with developmental delays or disabilities; and(C)dual language learners.(6)Data describing any increase in early childhood care and education programs in the State.7.Matching funds
			 requirement(a)Amount of
			 matching fundsA State that receives a grant under this Act shall
			 contribute to the activities assisted under such grant by providing matching
			 funds from non-Federal sources in an amount as follows:(1)For the first
			 year of the grant award, an amount equal to not less than 20 percent of the
			 amount of the grant.(2)For the second
			 year of the grant award, an amount equal to not less than 30 percent of the
			 amount of the grant.(3)For the third
			 year of the grant award, an amount equal to not less than 40 percent of the
			 amount of the grant.(4)For the fourth
			 and fifth years of the grant award, an amount equal to not less than 50 percent
			 of the amount of the grant.(b)Matching funds
			 requirementThe matching funds requirement under subsection (a)
			 may be met by contributions that are—(1)in cash or in
			 kind; and(2)from any private
			 source or State or local funds.8.Supplement and
			 not supplantGrant funds
			 provided under this Act shall supplement, and not supplant, other Federal,
			 State, and local funds that are available for early childhood workforce
			 improvement programs. States receiving grant funds under this Act may provide
			 additional funds, other than funds received under this Act, to enhance the
			 early childhood provider quality initiatives and activities that are supported
			 by such grant funds.9.Maintenance of
			 effortA State that receives
			 funds under this Act for a fiscal year shall maintain the fiscal effort
			 provided by the State for the activities supported by the funds under this Act
			 at a level equal to or greater than the level of such fiscal effort for the
			 preceding fiscal year.10.Interagency
			 agreementThe Secretary of Education and the Secretary of Health
			 and Human Services shall jointly develop policies for, and administer
			 activities under, this Act in accordance with such terms as the Secretaries
			 shall set forth in an interagency agreement. Such interagency agreement, at a
			 minimum, shall include a description of the respective roles and
			 responsibilities of the Secretaries in carrying out this Act.11.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as may be
			 necessary for fiscal years 2014 through 2019.